NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PEDRO MACTZUL-MUCIA, AKA Pedro         No. 16-73525
Mactzul, AKA Pedro M. Mucia, AKA Pedro
Mucia Mactzul,                         Agency No. A205-720-186

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Pedro Mactzul-Mucia, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review factual findings for substantial

evidence. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

      Substantial evidence supports the determination that Mactzul-Mucia failed

to establish a nexus between his past harm and his proposed family social group or

his indigenous Mayan race. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir.

2011) (even if membership in a particular social group is established, an applicant

must still show that “persecution was or will be on account of his membership in

such group”); Pedro-Mateo v. INS, 224 F.3d 1147, 1151 (9th Cir. 2000)

(recruitment of indigenous petitioner was not on account of a protected ground);

see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence . . . bears no nexus to a protected ground”). Our conclusion is not

affected by the differing nexus standards applicable to asylum and withholding of

removal claims. Cf. Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017)

(discussing Zetino having drawn no distinction between the standards where there

was no nexus at all to a protected ground). Substantial evidence also supports the

determination that Mactzul-Mucia did not establish a likelihood of future

persecution. See Tamang v. Holder, 598 F.3d 1083, 1094 (9th Cir. 2010)

(petitioner’s fear of future persecution was not objectively reasonable where his


                                         2                                     16-73525
family continued to live in home country unharmed); Gui v. INS, 280 F.3d 1217,

1230 (9th Cir. 2002) (petitioner failed to establish a clear probability of future

persecution where many years had passed since his departure from home country).

Thus, Mactzul-Mucia’s withholding of removal claim fails.

      We do not consider Mactzul-Mucia’s contentions that he suffered harm

rising to the level of persecution. See Santiago-Rodriguez v. Holder, 657 F.3d 820,

829 (9th Cir. 2011) (review is limited to the grounds relied on by the BIA).

      Substantial evidence supports the BIA’s denial of CAT relief because

Mactzul-Mucia failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      As stated in the court’s January 24, 2017 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                           3                                    16-73525